



Exhibit 10(c)


$____________ Maximum Performance Cash    Date of Grant: March 12, 2018


2018 TSR PERFORMANCE AWARD
(CASH PORTION)


2004 OMNIBUS STOCK AND INCENTIVE PLAN


DENBURY RESOURCES INC.


This TSR PERFORMANCE AWARD (this “Award”) is made effective on March 12, 2018
(the “Date of Grant”) by Denbury Resources Inc. (the “Company”) in favor of
_____________________ (“Holder”).


WHEREAS, in accordance with the Company’s Amended and Restated 2004 Omnibus
Stock and Incentive Plan (the “Plan”), the Committee may grant performance-based
Awards;


WHEREAS, the Committee desires to grant to Holder an Award under which Holder
can earn Performance Cash based on the Performance Criteria, subject to all of
the provisions, including without limitation the vesting provisions, of the Plan
and of this Award;


WHEREAS, no Performance Cash will be paid until the Vesting Date; and


WHEREAS, the Company and Holder understand and agree that this Award is in all
respects subject to the terms, definitions and provisions of the Plan, all of
which are incorporated herein by reference, except to the extent otherwise
expressly provided in this Award.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:


1.    Performance Cash Grant. The Company hereby grants Holder the right to earn
and vest in up to a maximum of $___________ (the “Performance Cash”). On the
Delivery Date, the Performance Cash entitles the Holder to receive a lump sum
payment of cash equal to the amount of Earned Performance Cash up to and
including the Maximum Performance Cash.


2.    Definitions. All terms capitalized herein that are defined in the Plan
shall have the meaning assigned to them in the Plan; other capitalized terms
shall have the following meaning, or shall be defined elsewhere in this Award:


(a)
“Annual TSR” means, for each Calendar Year in the Performance Period, for the
Company and each Peer Company, the result, expressed as a percentage, of the
calculation of TSR for each of them set out in Section 4(a) hereof for such
Calendar Year.



(b)
“Beginning Common Stock Price” means the average of the Closing Price of the
primary common equity security for the Company and each Peer Company for each of
the 10 trading days immediately preceding the first day of each Calendar Year,
taken separately, within the Performance Period being measured.



(c)
“Calendar Year” means the 12-month period beginning on January 1 and ending on
and including December 31 for the Company and each Peer Company.



(d)
“Closing Price” means the last reported sales price of the primary common equity
security of the Company and each Peer Company, as reported by the national
exchange upon which such security is traded; provided, however, in the event the
primary common equity security of the Company or





1



--------------------------------------------------------------------------------





a Peer Company is not traded on a national exchange at the time of such
determination, “Closing Price” will be the price determined by the Committee in
good faith based upon a review of the facts and circumstances available to the
Committee at the time of determination.


(e)
“Delivery Date” means (i) if Sections 6(b), 7(b)(i) or 7(b)(ii) apply, the date
on which Performance Cash is paid to Holder which shall be no later than the
dates set forth in Section 6(b) or 7(b)(i) or 7(b)(ii), as applicable, or (ii)
if Sections 6(b) or 7(b)(i) or 7(b)(ii) do not apply, the date on which Earned
Performance Cash is paid to Holder, which shall be no later than April 30, 2021
(i.e., 30 days following a March 31, 2021 Vesting Date).



(f)
“Earned Performance Cash” means the amount of Performance Cash which is earned
during the Performance Period as described and calculated in Section 6.



(g)
“Ending Common Stock Price” equals the average of the Closing Price of the
primary common equity security for the Company and each Peer Company for each of
the 10 trading days ending on and including the last day of each Calendar Year,
taken separately, within the Performance Period; provided, that, in the event of
a Change of Control, the “Ending Common Stock Price” equals the average of the
Closing Price of the primary common equity security for the Company and each
Peer Company for each of the 10 trading days ending on and including the
effective date of such Change of Control.



(h)
“Maximum Performance Cash” means the maximum amount of Performance Cash which
may be earned under this Award if there are no adjustments under Section 5 in
the amount of Performance Cash earned.



(i)
“Peer Company” means each of the companies listed on Appendix A hereto, as
adjusted pursuant to Appendix A.



(j)
“Performance Criteria” means the Total Shareholder Return measure defined in
Section 4 for the Performance Period.



(k)
“Performance Percentage” means that percentage determined based upon the
relative ranking of the Company’s Three-Year Average TSR for the Performance
Period compared to the Three-Year Average TSR of each Peer Company for the
Performance Period as determined under the provisions of Section 4(e), subject
to adjustment under Sections 5 and 12.



(l)
“Performance Period” means the three-year period beginning on the first day of
the first Calendar Year in the Performance Period and ending on and including
December 31 of the last Calendar Year in the Performance Period; provided, that,
in the event of a Change of Control, the Performance Period will end on the
effective date of such Change of Control.



(m)
“Post Separation Change of Control” means a Change of Control with an effective
date following Holder’s Separation, but where such Separation resulted from the
Commencement of a Change of Control prior to Holder’s Separation. For all
purposes of this Award, the term “Commencement of a Change of Control” shall
mean the date on which any material action, including without limitation through
a written offer, open-market bid, corporate action, proxy solicitation or
otherwise, is taken by a “person” (as defined in Section 13(d) or Section
14(d)(2) of the 1934 Act), or a “group” (as defined in Section 13(d)(3) of the
1934 Act), or their affiliates, to commence efforts that, within 12 months after
the date of such material action, leads to a Change of Control involving such
person, group, or their affiliates.



(n)
“Three-Year Average TSR” means, for the Company and each Peer Company, the
result, expressed as a percentage, of averaging their respective Annual TSR for
each Calendar Year in the Performance Period.









2



--------------------------------------------------------------------------------





(o)
“Total Shareholder Return” or “TSR” shall mean that percentage which reflects
the increase or decrease in the average closing trading price of the Company’s
or a Peer Company’s primary common equity security (assuming reinvestment of any
dividends) between the last 10 trading days of one Calendar Year and the last 10
trading days of the next Calendar Year, or as applicable, the average of such
yearly increases or decreases.



(p)
“Value of Reinvested Dividends” means a dollar amount derived by (i) calculating
an aggregate number of shares (or fractions thereof) of the Company or any Peer
Company represented by the sum of each dividend paid on their respective primary
common equity security during a Calendar Year (or portion thereof under Section
4(a)(ii) below) within the Performance Period, determined by dividing the per
share amount or value paid through each such dividend by the Closing Price of
that company’s primary common equity security on each such dividend payment
date, and (ii) then multiplying that aggregate number of shares by the Ending
Common Stock Price, respectively, of that company for that Calendar Year (or
portion thereof in the event of a Change of Control).



(q)
“Vesting Date” means March 31, 2021 or the effective date of any earlier (i)
Change of Control pursuant to Section 6(b) or (ii) death or Disability pursuant
to Sections 7(b)(i) or 7(b)(ii), as applicable.



3.    Performance Cash as a Contingent Right. Performance Cash represents a
contingent right to receive a specified amount of cash, subject to the terms and
conditions of this Award and the Plan; provided, that, the amount of Performance
Cash that becomes Earned Performance Cash may range from 0% to 100% of the
amount of Maximum Performance Cash.


4.    Performance Percentage Earned With Respect to Total Shareholder Return
Measure.
(a)
Total Shareholder Return shall be calculated for the periods specified below as
follows:



(i) Annual TSR for the Company and each Peer Company for each Calendar Year
within the Performance Period shall equal the result of the following
calculation for each such company:


Ending Common Stock Price + Value of Reinvested Dividends
- 1
Beginning Common Stock Price



(ii) For any Calendar Year in which a Change of Control occurs, Annual TSR for
the Company and each Peer Company for that Calendar Year shall equal the result
of the following calculation for each such company:


tschangeincontrol.jpg [tschangeincontrol.jpg]


(b)
The Three-Year Average TSR of the Company and each Peer Company is to be
calculated as soon as practical after the end of the Performance Period. Once
calculated for the Company and for each Peer Company, the exact percentage of
the Company and each Peer Company’s respective Three-Year Average TSR shall be
listed in Column 3 of the table below in descending order of their respective
Three-Year Average TSR from the highest percentage to the lowest percentage.



(c)
Column 2 of the table below shall reflect each such company’s name.









3



--------------------------------------------------------------------------------





(d)
The percentages in Column 4 of the table below are based upon increments derived
by dividing 100% by 17 (the number of Peer Companies), which percentage
increments will be adjusted, if necessary, on a pro rata basis to reflect a
reduction in the number of Peer Companies (for example, if at the end of the
Performance Period there were 16 Peer Companies, then the 5.9% increment
currently shown in Column 4 would become 6.3%).



(e)
The Company’s earned Performance Percentage will be that percentage shown in
Column 5 (subject to adjustment, if any, provided in Sections 5 or 12) opposite
the ranking of the Company in Column 1 (for example, in the following table for
18 Companies, being ranked as seventh would equal a Performance Percentage of
29%). The earned Performance Percentage will be adjusted to reflect adjustments
made to the percentages in Column 4, if any, pursuant to Section 4(d) above;
provided, however, that if the Actual Three-Year Average TSR for the Company is
less than 0%, the earned Performance Percentage will be 0%, regardless of the
Company’s ranking in Column 1.

Column 1
Column 2
Column 3
Column 4
Column 5
Ranking
Company Name
Actual
Three-Year
Average TSR
(expressed as a %)
Scale of Three-Year Average TSR for 18 Companies
(expressed as a %)
Performance
Percentage Scale
(subject to interpolation)
1
 
 
100.0%
100%
2
 
 
94.1%
88%
3
 
 
88.2%
76%
4
 
 
82.4%
65%
5
 
 
76.5%
53%
6
 
 
70.6%
41%
7
 
 
64.7%
29%
8
 
 
58.8%
18%
9
 
 
52.9%
6%
10
 
 
47.1%
0%
11
 
 
41.2%
0%
12
 
 
35.3%
0%
13
 
 
29.4%
0%
14
 
 
23.5%
0%
15
 
 
17.6%
0%
16
 
 
11.8%
0%
17
 
 
5.9%
0%
18
 
 
0.0%

0%



5.    Committee’s Adjustment of Performance Percentage. Notwithstanding any
provision hereof or in the Plan to the contrary, the Committee, in its sole
discretion, by Committee resolution passed prior to the Vesting Date, may adjust
Holder’s otherwise earned Performance Percentage in an amount (if any)
determined by the Committee based upon its subjective evaluation; provided,
that, any adjustment of Holder’s Performance Percentage by the Committee for the
Performance Period shall be determined after




4



--------------------------------------------------------------------------------





the end of the Performance Period, and shall not exceed twenty-five percent
(25%) of Holder’s Performance Percentage otherwise earned during the Performance
Period.
6.    Earned Performance Cash.
(a)    Earned Performance Cash. The amount of Earned Performance Cash shall be
equal to the product of (i) the Maximum Performance Cash multiplied by (ii) the
Performance Percentage, as such number shall be reduced by the Company to
satisfy all minimum applicable federal, state, and local income tax withholding
requirements and employment tax withholding requirements. The Performance
Percentage shall be determined by the Committee and the Holder will be advised
as soon as administratively practicable following the end of the Performance
Period (but in no case later than 90 days after the end of the Performance
Period), and the Committee shall certify whether and to the extent that the
Performance Percentage has been achieved, subject to the Change of Control
provisions of Section 6(b) below.


(b)    Change of Control. Notwithstanding the foregoing and any other provision
hereof to the contrary, if a Change of Control of the Company occurs during the
Performance Period then, regardless of the Performance Percentage at the
effective date of the Change of Control, the Performance Period will end on the
effective date of the Change of Control and the performance for the partial year
will be annualized as set out in Section 4(a)(ii) above and averaged with the
Annual TSR calculated for any prior completed Calendar Year to determine Earned
Performance Cash, which Holder will be entitled to receive on the effective date
of the Change of Control, but in no event later than the 15th day of the third
month after the end of the Calendar Year in which such Change of Control occurs,
and Holder permanently shall forfeit the right to receive any other Performance
Cash under this Award.


7.
Vesting (and Forfeiture) of Earned Performance Cash.



(a)
No Separation Prior to the Vesting Date. If Holder does not experience a
Separation prior to the Vesting Date, Holder will be 100% vested in the Earned
Performance Cash.



(b)
Forfeiture. Except to the extent expressly provided in Sections 7(b)(i) or
7(b)(ii), Holder will permanently forfeit all rights with respect to all
Performance Cash upon the date of his or her Separation, if such Separation
occurs prior to the Vesting Date.



(i) Death. If Holder experiences a Separation by reason of death prior to the
last day of the Performance Period, Holder’s Beneficiary (as defined in Section
11) will not be entitled to receive any amount of Performance Cash pursuant to
this Award. If Holder experiences a Separation by reason of death prior to the
Vesting Date but on or after the last day of the Performance Period, Holder’s
Beneficiary will be entitled to receive the amount of Earned Performance Cash
based on the calculation in Section 6 herein (and does not have any right to
receive any other Performance Cash pursuant to this Award) as soon as reasonably
possible, but in no event more than 60 days after the Vesting Date.


(ii) Disability. If Holder experiences a Separation by reason of Disability
prior to the last day of the Performance Period, neither Holder nor Holder’s
Beneficiary, as applicable, will be entitled to receive any amount of
Performance Cash pursuant to this Award. If Holder experiences a Separation by
reason of Disability prior to the Vesting Date but on or after the last day of
the Performance Period, Holder or Holder’s Beneficiary, as applicable, will be
entitled to receive the amount of Earned Performance Cash based on the
calculation in Section 6 herein (without any right to receive any other
Performance Cash pursuant to this Award) as soon as reasonably possible, but in
no event more than 60 days after the Vesting Date.






5



--------------------------------------------------------------------------------





(iii) Post Separation Change of Control. If there is a Post Separation Change of
Control, whereby Holder experiences such Separation prior to the last day of the
Performance Period, Holder will not be entitled to receive any amount of
Performance Cash pursuant to this Award. If there is a Post Separation Change of
Control, whereby Holder experiences such Separation on or after the last day of
the Performance Period, Holder will be entitled to receive the amount of Earned
Performance Cash based on the calculation in Section 6 herein (without any right
to receive any other Performance Cash pursuant to this Award) as soon as
reasonably possible after the date of the Change of Control, but in no event
more than 60 days after the Vesting Date.


8.    Withholding. If and when any portion of this Award becomes taxable, the
minimum statutory tax withholding required to be made by the Company, or other
withholding rate as determined by the Committee in its discretion if determined
not to be detrimental to the Company, shall be paid to the Company in cash,
which cash may be withheld from this Award.


9.    [Intentionally Left Blank].


10.    Administration. Without limiting the generality of the Committee’s
rights, duties and obligations under the Plan, the Committee shall have the
following specific rights, duties and obligations with respect to this Award:
without limitation, the Committee shall interpret conclusively the provisions of
this Award; adopt such rules and regulations for carrying out this Award as it
may deem advisable; decide conclusively all questions of fact arising in the
application of this Award; certify the extent to which the Performance Criteria
has been satisfied and the Performance Percentage earned; exercise its right to
adjust the Performance Percentage; and make all other determinations and take
all other actions necessary or desirable for the administration of this Award.
The Committee is authorized to change any of the terms or conditions of this
Award in order to take into account any material unanticipated change in the
Company’s or a Peer Company’s operations, corporate structure, assets, or
similar change, but only to the extent such action carries out the original
purpose, intent and objectives of this Award. All decisions and acts of the
Committee shall be final and binding upon Holder and all other affected parties.
The Committee, without limitation, may delegate all of what, in its sole
discretion, it determines to be ministerial duties to an administrator;
provided, that, the determinations under, and the interpretations of, any
provision of this Award by the Committee shall, in all cases, be in its sole
discretion, and shall be final and conclusive.


11.    Beneficiary. Holder’s rights hereunder shall be exercisable during
Holder’s lifetime only by Holder or Holder’s legal representative. Holder may
file with the Committee a written designation of beneficiary (such person(s)
being the Holder’s “Beneficiary”), on such form as may be prescribed by the
Committee. Holder may, from time to time, amend or revoke a designation of
Beneficiary. In the event that Holder does not file a written designation of
Beneficiary, or where such Beneficiary predeceases the Holder, the following
rules shall apply: (i) the Holder’s beneficiary designation for the basic life
insurance benefits provided by the Company shall be Holder’s Beneficiary; and
(ii) in the absence of such basic life insurance beneficiary, or in the event
that such basic life insurance beneficiary predeceases the Holder, the Holder’s
estate shall be deemed to be Holder’s Beneficiary.


12.    Adjustments in this Award. In addition to any adjustments under Section 5
herein, in the event of any dividend or split of the primary common equity
security of the Company, or recapitalization (including, but not limited to, the
payment of an extraordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to stockholders (other than cash dividends),
exchange of such shares, or other similar corporate change, with regard to the
Company, appropriate adjustments may be made to this Award in a manner deemed
equitable by the Committee.


13.    Holder’s Access to Information. As soon as reasonably possible after the
close of a Calendar Year, the Committee shall make all relevant annually
determined calculations and determinations hereunder




6



--------------------------------------------------------------------------------





with respect to such Calendar Year, and will furnish (or cause to be furnished)
all such relevant information to Holder as soon as reasonably possible following
the date on which all, or a substantial majority, of the information is
available.


14.    No Transfers Permitted. The rights under this Award are not transferable
by the Holder other than by will or the laws of descent and distribution, and so
long as Holder lives, only Holder or his or her guardian or legal representative
shall have the right to receive and retain Earned Performance Cash.


15.    No Right To Continued Employment. Neither the Plan nor this Award, nor
any terms contained therein or herein, shall confer upon Holder any right with
respect to continuation of employment by the Company, or any right to provide
services to the Company, nor shall they constitute a commitment of any kind with
respect to the duration of Holder’s at will employment with the Company, nor
interfere in any way with the Company’s right to terminate Holder’s at will
employment at any time.


16.    Governing Law. Without limitation, this Award shall be construed and
enforced in accordance with, and be governed by, the laws of Delaware.


17.    Binding Effect. This Award shall inure to the benefit of and be binding
upon the heirs, executors, administrators, permitted successors and assigns of
the parties hereto.


18.    Waivers. Any waiver of any right granted pursuant to this Award shall not
be valid unless it is in writing and signed by the party waiving the right. Any
such waiver shall not be deemed to be a waiver of any other rights.


19.    Severability. If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding, and each such provision not
so affected will be enforced to the fullest extent permitted by law.


20.    Clawback. The Performance Cash covered by this Award is subject to any
written clawback policies that the Company, with the approval of the Board, may
adopt. Any such policy may subject the Performance Cash issued or to be issued
hereunder to reduction, cancelation, forfeiture or recoupment if certain
specified events or wrongful conduct occur, including, but not limited to, an
accounting restatement due to the Company’s material noncompliance with
financial reporting regulations or other events or wrongful conduct specified in
any such clawback policy adopted to conform to the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010, and rules promulgated thereunder by the
Securities and Exchange Commission, and that the Company determines should apply
to the Performance Cash.


21.    Section 409A of the Code. It is the intention of the Committee that this
Award is exempt from the Nonqualified Deferred Compensation Rules as a
short-term deferral (within the meaning of such rules), and, as such, that this
Award will be operated and construed accordingly. Neither this Section 21 nor
any other provision of this Award or the Plan is or contains a representation to
the Holder regarding the tax consequences of the grant, vesting, or settlement
of this Award, and should not be interpreted as such.


22.    Plan is Controlling. In the event of a conflict between the terms of the
Plan and the terms of this Award, the terms of the Plan are controlling;
provided, that, in the event the terms of this Award provide greater specificity
as to certain aspects of this Award which are also covered by the Plan, such
terms and specificity shall not constitute a conflict with the terms of the
Plan.


[Signature pages to follow]










7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Award to be executed on its
behalf by its duly authorized representatives effective as of the Date of Grant.




 
DENBURY RESOURCES INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Christian S. Kendall
President and Chief Executive Officer
 
Mark C. Allen
Executive Vice President and
Chief Financial Officer







[Signature Page]



--------------------------------------------------------------------------------






ACKNOWLEDGMENT


The undersigned hereby acknowledges (i) receipt of this Award, (ii) the
opportunity to review the Plan, (iii) the opportunity to discuss this Award with
a representative of the Company, and the undersigned’s personal advisors, to the
extent the undersigned deems necessary or appropriate, (iv) the understanding of
the terms and provisions of this Award and the Plan, and (v) the understanding
that, by the undersigned’s signature below, the undersigned is agreeing to be
bound by all of the terms and provisions of this Award and the Plan.


Without limitation, the undersigned agrees to accept as binding, conclusive and
final all decisions, factual determinations, and/or interpretations (including,
without limitation, all interpretations of the meaning of provisions of the
Plan, or this Award, or both) of the Committee regarding any questions arising
under the Plan, or this Award, or both.


Effective as of the Date of Grant.


 
 
 
 
 
Holder Signature







[Acknowledgment Page]



--------------------------------------------------------------------------------






Appendix A
 
Peer Companies
 
California Resources Corporation (CRC)
Carrizo Oil & Gas, Inc. (CRZO)
Continental Resources Inc. (CLR)
Crescent Point Energy Corp. (CPG)
EP Energy Corp-CLA (EPE)
Laredo Petroleum, Inc. (LPI)
MEG Energy Corporation (MEG.TO)
Murphy Oil Corporation (MUR)
Newfield Exploration Co (NFX)
Oasis Petroleum, Inc. (OAS)
Occidental Petroleum Corporation (OXY)
PDC Energy Inc. (PDCE)
RSP Permian, Inc. (RSPP)
Sanchez Energy Corporation (SN)
SM Energy Company (SM)
Whiting Petroleum Corporation (WLL)
WPX Energy, Inc. (WPX)


In the event that a Peer Company is acquired and ceases to have its primary
common equity security listed or publicly traded, such company will be removed
as a Peer Company for the purposes of calculating achievement of the Performance
Percentage. In the event that a Peer Company is forced to delist from the
securities exchange upon which it was traded due to low stock price or other
reasons or files for bankruptcy, then that company will remain a Peer Company
and it shall occupy the last position (or positions, if there are more than one
such companies) in the TSR ranking.












Appendix A

